DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application, filed 11/04/2021, is filed as a continuation of application 16/688,409, filed 11/19/2019. 

Status of the Claims
Claims 42-45 and 47-54 are pending; claims 1-41 and 46 are canceled; claims 42-45, 47 and 48 are amended, claim 54 is newly recited. Claims 42-45 and 47-54 are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/18/2022 and 09/29/2022 have been considered, initialed and are attached hereto.

Withdrawn Objections/Rejections
The previous objection to claim 44 is withdrawn in response to Applicant’s amendments to the claims.
	The previously rejection of claims under 35 U.S.C. 112(a), regarding new matter, are withdrawn in response to Applicant’s amendments to the claims.
	The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
	The previous objections to the drawings are withdrawn in response to Applicant’s filed replacement drawings (and amendments to the specifications).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-45 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil, US PG Pub No. 2014/0074077A1 in view of Last et al., US PG pub No. 2002/0166663A1.
	McNeil teach a system for removing a target component from a body fluid of a patient (see abstract and paras [0087]-[0098]), see specifically an apparatus comprising inlets (e.g., para [0088] and para [0168] (Figure 1, 1A)) and configured to receive the body fluid, a plurality of sequestering chambers disposed within the housing (paras [0089]-[0091], para [0199]); and a plurality of flow control valves coupled between the inlet and each chamber (para [0199] and Figure 1 (6 flow control valve, see also 3 is a valve, coupled at the inlet line). Although McNeil does not explicitly recite the language “a housing”, see para [0013], the sequestering chamber of the apparatus is part of a closed system of compartments and valves (further, see para [0015], sampling circuits can be created within the apparatus, and para [0050] the components are within the apparatus). It is understood from the prior art language (see for example as cited above) that the components are housed within the apparatus (i.e., a housing).
	McNeil et al. teach using a 6way or 8way selector valve to couple multiple capture supports of the same or different binding chemistry plumbed between the valves; and as such, fails to teach a plurality of flow-control valves coupled between the inlet and  the plurality of sequestering chambers (containing said supports), wherein each flow control valve is coupled to a different sequestering chamber. 
	Although McNeil is teaching the use of multi-way selector valves, rather than a plurality of different valves, it was well known in the art at the time that microfluidic devices could be plumbed either way (using either type of valve). See for example Last et al., para [0032], regarding valves and direction fluid, one can have a series of fluid valves and/or a single multiway valve (i.e., where a single multiway valve, as in McNeil is, one can instead alternatively used a series of valves). 
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the multi-way selector valves for individual valves in series (one valve per sequestering chamber) as an obvious matter of a simple substitution of one known suitable solution for another, both recognized in the art as known and suitable for the purpose of directly/controlling fluid movement. One having ordinary skill in the art would have recognized both as suitable alternatives of one another, particularly in view of Last et al. Further, because they are suitable alternatives, as taught by Last, one having ordinary skill would have a reasonable expectation of success.
	Regarding claim 43, see as cited, McNeil teach a number of parallel sequestering chambers (para [0199]), and see at Figure 1, valves 3 and 6 are coupled to the line considered the inlet line. Furthermore, although valve 10 is shown in Figure 1 as between the sequestering chamber and the partitioning chamber (and therefore not shown as coupled directly to the inlet/inlet line), see McNeil at para [0085], McNeil’s embodiments also encompass the absence of a partitioning chamber. Therefore, McNeil’s invention also encompasses valve 10 directly connected to the inlet line.
	Regarding claim 44, McNeil teach valves that are capable of being independently opened and closed (see cited above), further an open flow valve of McNeil in view of Last allows portion of body fluid to flow into a respective chamber, closed preventing flow into chambers (see e.g., para [0199]).
	Regarding claim 45, see McNeil’s apparatus (system) comprising an outlet (an outlet that receives the body fluid sample from the chambers and exits the system (Figure 1 at (2)). 
	Regarding claim 47, McNeil teach their system comprising a capture support disposed within each one of the plurality of sequestering chambers and configured to bind a target component (see e.g., para [0154]).
	Regarding claim 48, see also McNeil teach a plurality of capture supports, respectively disposed with each of the plurality of sequestering chambers, and respectively configured to each bind a different target component (e.g., para [0199], the same or different binding chemistry).
	Regarding claims 52 and 53, the capture support comprising a solid support, such as beads (para [0164], ligand bound beads). 
	Regarding claim 54, McNeil teach filters (including a plurality of filters), for example at the partitioning chamber (separating sequestering chambers from inlet and outlet) (see also McNeil, claim 24 “plurality of in-line filters”). Also, in referring to the partitioning chamber, this chamber can have plural filters within, see e.g., para [0174], can be membrane cassettes, rolled sheet membranes, etc.). Also, notably, para [0206], McNeil teaches any number of filters, in any combination of modifications or functionalities, can be incorporated at various locations within the device.

Claim(s) 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil et al. in view Last et al., as applied to claim 47 above, and further in view of Josephs et al., Unleashing endogenous TNF-alpha as a cancer immunotherapeutic, Journal of Translational Medicine, 16(242), (2018), (8 pages).
McNeil et al. and the combination of Last et al. teach a system substantially as claimed for the extracorporeal removal/modification of components in a patient’s biological fluid (see as cited in detail above).
	However, McNeil fails to teach the capture support comprises a portion of TNF (and as such, fails to teach a system that targets soluble TNF receptor). 
	However, see Josephs et al., Josephs teach extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the system of McNeil and Last in order to immobilized single chain TNF at the capture support positions of McNeil in order to provide a device capable of and intended for extracorporeal removal of TNF receptors, one motivated to do so in an effort to improve treatment of tumors by removing receptors targeting and interfering with TNF-alpha treatments (i.e., the motivation being that the art recognized extracorporeal removal of such receptors as desirable for tumor therapy). One having ordinary skill in the art would have a reasonable expectation of success because the extracorporeal system of McNeil is taught as providing capture support with immobilized selective or affinity ligand (the single chain TNF of Josephs is an affinity ligand). Further the system is intended for extracorporeal removal of targeted substances such as the receptors as described in Josephs. 
	
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over McNeil et al., in view of Last et al.,  Josephs et al., Unleashing endogenous TNF-alpha as a cancer immunotherapeutic, Journal of Translational Medicine, 16(242), (2018), (8 pages), as applied to claim 50 above, and further in view of Krippner-Heidenreich et al., Single-Chain TNF, a TNF Derivative with Enhanced Stability and Antitumoral Activity, 180, (2008), p. 8176-8183. 
McNeil in combination with Last and Josephs teach a system substantially as claimed (see as cited above).
	However, the cited art is silent as to whether their single chain TNF comprises 3 monomers of TNF. 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract). 
	It would have been prima facie obvious to have modified the system as taught by McNeil, Last and Josephs in order to immobilized the single chain TNF of Krippner-Heidenreich et al. as the capture supports because of its increased stability. One having ordinary skill in the art would have a reasonable expectation of success because increased stability would be expected to provide for a better (improved) system/device. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Copending 16/688,409
Claims 42-45, 47-50, 52 and 53-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of copending Application No. 16/688,409 (reference application) in view of McNeil and Last et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a system (i.e., an immunopheresis column) for removing a target component from a body fluid of a patient, the system comprising a housing, an inlet coupled to said housing and for receiving a body fluid, a sequestering chamber disposed with in the housing.
The copending application fails to recite the system comprising a plurality of sequestering chambers, and further fails to recite a plurality of flow control valves coupled between the inlet and each of said chambers. 
McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry). Further McNeil teach providing flow control valves to control the flow of fluid (see as cited previously above).
Although McNeil is teaching the use of multi-way selector valves, rather than a plurality of different valves, it was well known in the art at the time that microfluidic devices could be plumbed either way (using either type of valve). See for example Last et al., para [0032], regarding valves and direction fluid, one can have a series of fluid valves and/or a single multiway valve (i.e., where a single multiway valve, as in McNeil is, one can instead alternatively used a series of valves). 
It would have been prima facie obvious to one having ordinary skill in the art to further provide the system with a plurality of sequestering chambers to increase removal of a target analyte (the amount of sample exposed at once) and further to allow removal or modification of different target analytes (as in McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil demonstrate such a modification to this type of device is feasible (see McNeil successfully demonstrate the ability to provide in parallel). 
Further it would have been obvious to have modified the copending to provide a flow control valve at each sequestering chamber (a plurality of valves) in order to control flow of the fluid into the chambers for binding (McNeil, teaching valves provide control over fluid flow, the ordinarily skilled artisan would further appreciate control over flow as a desirable feature of the device). One having ordinary skill would have a reasonable expectation of success because McNeil is substantially similar to the copending (a system/product intended for the same purpose).
	Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the multi-way selector valves of McNeil for individual valves in series (one valve per sequestering chamber) as an obvious matter of a simple substitution of one known suitable solution for another, both recognized in the art as known and suitable for the purpose of directly/controlling fluid movement. One having ordinary skill in the art would have recognized both as suitable alternatives of one another, particularly in view of Last et al. Further, because they are suitable alternatives, as taught by Last, one having ordinary skill would have a reasonable expectation of success.
Regarding claim 43, see as cited, McNeil teach a number of parallel sequestering chambers (para [0199]), and see at Figure 1, valves 3 and 6 are coupled to the line considered the inlet line. Furthermore, although valve 10 is shown in Figure 1 as between the sequestering chamber and the partitioning chamber (and therefore not shown as coupled directly to the inlet/inlet line), see McNeil at para [0085], McNeil’s embodiments also encompass the absence of a partitioning chamber. Therefore, McNeil’s invention also encompasses valve 10 connected to the inlet line. McNeil’s valves provided to control flow of the body fluid from the inlet into the system/chambers.
It would have been obvious to have provided the flow control valves coupled to the inlet in order to control the flow of the body fluid from the patient/source into the sequestering chambers/system, as in McNeil. One would have a reasonable expectation of success for the reasons as indicated immediately above, and further because of the substantial similarity between the copending and McNeil.
Regarding claim 44, see the above analysis, said valves independently controllable, when opened allow fluid to flow in the chambers, when closed, preventing flow. 
Regarding claim 45, see copending claim 52.
Regarding claims 47 and 48, see copending claim 46. Considering the combination of the art teaches providing a plurality, it would have been obvious (for the reasons as above with the independent claim and claim 43) to provide a capture support at each component.
Regarding claims 49 and 50, see copending claim 49.
Regarding claims 52 and 53, see copending claims 43-45.
Regarding claim 54, see copending claim 53, providing a filter in the column. Considering the combination of the art teaches providing a plurality, it would have been obvious (for the reasons as above with the independent claim) to provide said filter at each component. 


Claim 51 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of copending Application No. 16/688,409 (reference application) in view of McNeil et al. and Last et al., as applied to claim 50 above, and further in view of Krippner-Heidenreich et al. 
Regarding claim 51, the copending application in view of McNeil and Last teach a system substantially as claimed (see as cited above). However, the copending application fails to teach at least three TNF monomers or portions thereof (claim 51). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract). 
	It would have been prima facie obvious to have modified the system as taught by McNeil and Josephs in order to immobilized the single chain TNF of Krippner-Heidenreich et al. as the capture supports because of its increased stability. One having ordinary skill in the art would have a reasonable expectation of success because increased stability would be expected to provide for a better (improved) system/device. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Copending 17/519,479
Claims 42-45 and 47-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-55 of copending Application No. 17/519,479 (reference application) in view of McNeil and Last et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a system for removing a target component from a body fluid of a patient, the system comprising a housing, an inlet coupled to said housing and for receiving a body fluid, a plurality of sequestering chamber disposed with in the housing.
The copending application fails to recite the system comprising a plurality of flow control valves coupled between the inlet and each of said chambers. 
McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry). Further McNeil teach providing flow control valves to control the flow of fluid to the chambers (see as cited previously above).
See as cited previously above, although McNeil is teaching the use of multi-way selector valves, rather than a plurality of different valves, it was well known in the art at the time that microfluidic devices could be plumbed either way (using either type of valve). See for example Last et al., para [0032], regarding valves and direction fluid, one can have a series of fluid valves and/or a single multiway valve (i.e., where a single multiway valve, as in McNeil is, one can instead alternatively used a series of valves). 
It would have been obvious to have modified the copending application with the teaching of McNeil in order to provide flow control valves between the inlet and each chamber in order to control the fluid flow from the patient/source to the chambers. One having ordinary skill would have a reasonable expectation of success because McNeil demonstrate the ability to provide such structures in parallel with the appropriate valves for flow control. 
Additionally, it would have been obvious to have modified to provide a plurality of valves where each control valve is coupled to a different sequestering chamber for the same reasons as discussed previously above (see above reasoning, as the same reasoning also applies presently).
Regarding claim 43, see as cited, McNeil teach a number of parallel sequestering chambers (para [0199]), and see at Figure 1, valves 3 and 6 are coupled to the line considered the inlet line. Furthermore, although valve 10 is shown in Figure 1 as between the sequestering chamber and the partitioning chamber (and therefore not shown as coupled to the inlet/inlet line), see McNeil at para [0085], McNeil’s embodiments also encompass the absence of a partitioning chamber. Therefore, McNeil’s invention also encompasses valve 10 connected to the inlet line. McNeil’s valves provided to control flow of the body fluid from the inlet into the system/chambers.
Regarding claim 44, see the above analysis, said valves independently controllable, when opened allow fluid to flow in the chambers, when closed, preventing flow. 
Regarding claim 45, see copending claims 46.
Regarding claim 49 and 50, see copending claims 50 and 51.
Regarding claim 51, see copending claim 53.
Regarding claim 52 and 53, see copending claims 54 and 55.
Regarding claim 54, see copending claim 48.

Copending 17/519,462 
Claims 42-45 and 47-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-56 of copending Application No. 17/519,462 (reference application) in view of McNeil and Last et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a system (a column system) for removing a target component from a body fluid of a patient, the system comprising a sequestering chamber (see recited as a compartment).
The copending application fails to recite the system comprising a housing with an inlet coupled to the housing for receiving the body fluid, and fails to teach the system comprising a plurality of sequestering chambers, and further fails to recite a plurality of flow control valves coupled between the inlet and each of said chambers, each coupled to a different sequestering chamber. 
McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application (see as cited in detail previously above under 35 U.S.C. 102, recited as a closed system (inside a housing, see discussed above, e.g., para [0050]), the system comprising an inlet for allowing body fluid sample into the system. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry, i.e. able to contact greater volume of sample with capture support(s)). Further McNeil teach providing flow control valves to control the flow of fluid (see as cited previously above).
See as cited previously above, although McNeil is teaching the use of multi-way selector valves, rather than a plurality of different valves, it was well known in the art at the time that microfluidic devices could be plumbed either way (using either type of valve). See for example Last et al., para [0032], regarding valves and direction fluid, one can have a series of fluid valves and/or a single multiway valve (i.e., where a single multiway valve, as in McNeil is, one can instead alternatively used a series of valves). 
It would have been prima facie obvious to have provided the system within a housing and with an inlet coupled to the housing, in order to provide a contained system with an inlet coupled to the housing, to provide the sample to the interior for binding, and outlet coupled to the housing, for return of sample (as in McNeil, thereby also addressing claim 45). In particular, it would have been an obvious matter of design choice to have modified the column of the copending application in order to provide it within a housing comprising a coupled inlet, and outlet, as in McNeil; the modification would not particularly change the capabilities of the system, but rather would secure all components together at the interior (closed system). 
Further, it would have been prima facie obvious to one having ordinary skill in the art to further provide the system with a plurality of sequestering chambers (rather than just the one column) in order to increase removal of a target analyte and further to allow removal or modification of different target analytes (as in McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil demonstrate such a modification to this type of device is feasible (see McNeil successfully demonstrate the ability to provide in parallel). 
Additionally, it would have been obvious to have modified the copending to provide a flow control valve at each sequestering chamber (a plurality of valves) in order to control flow of the fluid into the chambers for binding (McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil is substantially similar to the copending (a system/product intended for the same purpose).
Additionally, it would have been obvious to have modified to provide a plurality of valves where each control valve is coupled to a different sequestering chamber for the same reasons as discussed previously above (see above reasoning citing Last et al., as the same reasoning also applies presently).
Regarding claim 43, see as cited, McNeil teach a number of parallel sequestering chambers (para [0199]), and see at Figure 1, valves 3 and 6 are coupled to the line considered the inlet line. Furthermore, although valve 10 is shown in Figure 1 as between the sequestering chamber and the partitioning chamber, see McNeil at para [0085], McNeil’s embodiments also encompass the absence of a partitioning chamber. Therefore, McNeil’s invention also encompasses valve 10 directly connected to the inlet line. McNeil’s valves provided to control flow of the body fluid from the inlet into the system/chambers.
Regarding claim 44, see the above analysis, said valves independently controllable, when opened allow fluid to flow in the chambers, when closed, preventing flow. 
Regarding claims 47 and 48, see copending claim 42. Considering the combination of the art teaches providing a plurality, it would have been obvious (for the reasons as above with the independent claim and claim 43) to provide a capture support at each component.
Regarding claim 49, see copending claim 42.
Regarding claim 50, see copending claim 49.
Regarding claim 51, see copending claim 50.
Regarding claims 52 and 53, the capture support comprising a solid support, such as beads (McNeil, para [0164], ligand bound beads). It would have been further obvious to have modified the copending application to provide capture support comprising ligand immobilized beads as in McNeil as an obvious matter of applying a known capture support for its art intended purposes in a device intended for extracorporeal removal of a substance in a body fluid sample. In particular, the base system is taught by the copending application. Further it was known (see McNeil) that such systems are capable of capture with capture support structures including ligand immobilized beads for capture and removal of an analyte (an art recognized support material, as taught by McNeil). One having ordinary skill would readily appreciate that the modification to provide a bead support as in McNeil would have yielded predictable results, namely predictably achieved capture in the sequestering chamber (and furthermore, as such, one would have a reasonable expectation of success).
Regarding claim 54, McNeil teach filters (plurality of filters), for example at the partitioning chamber (separating sequestering chambers from inlet and outlet) (see also McNeil, claim 24 “plurality of in-line filters”). Also, in referring to the partitioning chamber, this chamber can have plural filters within, see e.g., para [0174], can be membrane cassettes, rolled sheet membranes, etc.). Also, notably, para [0206], McNeil teaches any number of filters, in any combination of modifications or functionalities, can be incorporated at various locations within the device. Filters are taught by McNeil as intended for removing unwanted components, for example. It would have been further obvious to have modified the system as taught by the copending application, with filters within the housing, between the chambers and the inlet/outlet, in order to filter unwanted components from the body fluid sample. One having ordinary skill having a reasonable expectation of success because McNeil teach such devices can have any number of filters at various locations. 

Copending 17/519,439
Claims 42-45 and 47-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-60 of copending Application No. 17/519,439 (reference application) in view of McNeil and Last et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a system (a column system) for removing a target component from a body fluid of a patient, the system comprising a sequestering chamber (see recited as a compartment).
The copending application fails to recite the system comprising a housing with an inlet coupled to the housing for receiving the body fluid, and fails to teach the system comprising a plurality of sequestering chambers, and further fails to recite a plurality of flow control valves coupled between the inlet and each of said chambers. 
McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application (see as cited in detail previously above under 35 U.S.C. 102, recited as a closed system (inside a housing, see discussed above, e.g., para [0050]), the system comprising an inlet for allowing body fluid sample into the system. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry, i.e. able to contact greater volume of sample with capture support(s)). Further McNeil teach providing flow control valves to control the flow of fluid (see as cited previously above).
See as cited previously above, although McNeil is teaching the use of multi-way selector valves, rather than a plurality of different valves, it was well known in the art at the time that microfluidic devices could be plumbed either way (using either type of valve). See for example Last et al., para [0032], regarding valves and direction fluid, one can have a series of fluid valves and/or a single multiway valve (i.e., where a single multiway valve, as in McNeil is, one can instead alternatively used a series of valves). 
It would have been prima facie obvious to have provided the system within a housing and with an inlet coupled to the housing, in order to provide access to the contained system, and further, so that the sample is provided to the interior for binding, and further an outlet coupled to the housing, for return of sample (as in McNeil, thereby also addressing claim 45). In particular, it would have been an obvious matter of design choice to have modified the column of the copending application in order to provide it within a housing comprising a coupled inlet, and outlet, as in McNeil; the modification would not particularly change the capabilities of the system, but rather would secure all components together at the interior. One would expect success since the modification would merely contain the components, as in McNeil, providing a closed system for use. 
Further, it would have been prima facie obvious to one having ordinary skill in the art to further provide the system with a plurality of sequestering chambers (rather than just the one column) in order to increase removal of a target analyte and further to allow removal or modification of different target analytes (as in McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil demonstrate such a modification to this type of device is feasible (see McNeil successfully demonstrate the ability to provide in parallel). 
Additionally, it would have been obvious to have modified the copending to provide a control valve at each sequestering chamber (a plurality of valves) in order to control flow of the fluid into the chambers for binding (the ordinarily skilled artisan would appreciate this as a desirable feature, as included in the teaching of McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil is substantially similar to the copending (a system/product intended for the same purpose).
Additionally, it would have been obvious to have modified the copending to provide a flow control valve at each sequestering chamber (a plurality of valves) in order to control flow of the fluid into the chambers for binding (McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil is substantially similar to the copending (a system/product intended for the same purpose).
Regarding claim 43, see as cited, McNeil teach a number of parallel sequestering chambers (para [0199]), and see at Figure 1, valves 3 and 6 are coupled to the line considered the inlet line. Furthermore, although valve 10 is shown in Figure 1 as between the sequestering chamber and the partitioning chamber , see McNeil at para [0085], McNeil’s embodiments also encompass the absence of a partitioning chamber. Therefore, McNeil’s invention also encompasses valve 10 directly connected to the inlet line. McNeil’s valves provided to control flow of the body fluid from the inlet into the system/chambers.
Regarding claim 44, see the above analysis, said valves independently controllable, when opened allow fluid to flow in the chambers, when closed, preventing flow. 
Regarding claims 47 and 48, see copending claim 42. Considering the combination of the art teaches providing a plurality, it would have been obvious (for the reasons as above with the independent claim and claim 43) to provide a capture support at each component.
Regarding claim 49, see copending claim 42.
Regarding claim 50, see copending claim 53.
Regarding claim 51, see copending claim 54.
Regarding claims 52 and 53, the capture support comprising a solid support, such as beads (McNeil, para [0164], ligand bound beads). It would have been further obvious to have modified the copending application to provide capture support comprising ligand immobilized beads as in McNeil as an obvious matter of applying a known capture support for its art intended purposes in a device intended for extracorporeal removal of a substance in a body fluid sample. In particular, the base system is taught by the copending application. Further it was known (see McNeil) that such extracorporeal systems are capable of using different capture support structures, specifically including ligand immobilized beads for capture and removal of an analyte. One having ordinary skill could have made the modification to provide a bead support as in McNeil and the results would have been predictably the same (and furthermore, as such, one would have a reasonable expectation of success).
Regarding claim 54, McNeil teach filters (plurality of filters), for example at the partitioning chamber (separating sequestering chambers from inlet and outlet) (see also McNeil, claim 24 “plurality of in-line filters”). Also, in referring to the partitioning chamber, this chamber can have plural filters within, see e.g., para [0174], can be membrane cassettes, rolled sheet membranes, etc.). Also, notably, para [0206], McNeil teaches any number of filters, in any combination of modifications or functionalities, can be incorporated at various locations within the device. Filters are taught by McNeil as intended for removing unwanted components, for example. It would have been further obvious to have modified the system as taught by the copending application, with filters within the housing, between the chambers and the inlet/outlet, in order to filter unwanted components from the body fluid sample. One having ordinary skill having a reasonable expectation of success because McNeil teach such devices can have any number of filters at various locations. 

Copending 17/824,867
Claims 42-45, 47-49, 52 and 53-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending Application No. 17/824,867 (reference application) in view of McNeil and Last et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a system (a column system) for removing a target component from a body fluid of a patient, the system comprising a sequestering chamber (see recited as a compartment).
The copending application fails to recite the system comprising a housing with an inlet coupled to the housing for receiving the body fluid, and fails to teach the system comprising a plurality of sequestering chambers, and further fails to recite a plurality of flow control valves coupled between the inlet and each of said chambers, each coupled to a different sequestering chamber. 
McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application (see as cited in detail previously above under 35 U.S.C. 102, recited as a closed system (inside a housing, see discussed above, e.g., para [0050]), the system comprising an inlet for allowing body fluid sample into the system. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry, i.e. able to contact greater volume of sample with capture support(s)). Further McNeil teach providing flow control valves to control the flow of fluid (see as cited previously above).
See as cited previously above, although McNeil is teaching the use of multi-way selector valves, rather than a plurality of different valves, it was well known in the art at the time that microfluidic devices could be plumbed either way (using either type of valve). See for example Last et al., para [0032], regarding valves and direction fluid, one can have a series of fluid valves and/or a single multiway valve (i.e., where a single multiway valve, as in McNeil is, one can instead alternatively used a series of valves). 
It would have been prima facie obvious to have provided the system within a housing and with an inlet coupled to the housing, in order to provide a contained system with an inlet coupled to the housing, to provide the sample to the interior for binding, and outlet coupled to the housing, for return of sample (as in McNeil, thereby also addressing claim 45). In particular, it would have been an obvious matter of design choice to have modified the column of the copending application in order to provide it within a housing comprising a coupled inlet, and outlet, as in McNeil; the modification would not particularly change the capabilities of the system, but rather would secure all components together at the interior (as in McNeil). For this reason, one would similarly have a reasonable expectation of success (namely because the modification would not change the how the system is capable of operating).
Further, it would have been prima facie obvious to one having ordinary skill in the art to further provide the system with a plurality of sequestering chambers (rather than just the one column) in order to increase removal of a target analyte and further to allow removal or modification of different target analytes (as in McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil demonstrate such a modification to this type of device is feasible (see McNeil successfully demonstrate the ability to provide in parallel). 
Additionally, it would have been obvious to have modified the copending to provide a control valve at each sequestering chamber (a plurality of valves) in order to control flow of the fluid into the chambers for binding (the ordinarily skilled artisan would further appreciate control over flow as a desirable feature of the device, as included in the teaching of McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil is substantially similar to the copending (a system/product intended for the same purpose).
Additionally, it would have been obvious to have modified the copending to provide a flow control valve at each sequestering chamber (a plurality of valves) in order to control flow of the fluid into the chambers for binding (McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil is substantially similar to the copending (a system/product intended for the same purpose).
Regarding claim 43, see as cited, McNeil teach a number of parallel sequestering chambers (para [0199]), and see at Figure 1, valves 3 and 6 are coupled to the line considered the inlet line. Furthermore, although valve 10 is shown in Figure 1 as between the sequestering chamber and the partitioning chamber, see McNeil at para [0085], McNeil’s embodiments also encompass the absence of a partitioning chamber. Therefore, McNeil’s invention also encompasses valve 10 directly connected to the inlet line. McNeil’s valves provided to control flow of the body fluid from the inlet into the system/chambers.
Regarding claim 44, see the above analysis, said valves independently controllable, when opened allow fluid to flow in the chambers, when closed, preventing flow. 
Regarding claims 47 and 48, see copending claim 54. Considering the combination of the art teaches providing a plurality, it would have been obvious (for the reasons as above with the independent claim and claim 43) to provide a capture support at each component.
Regarding claim 49, see copending claim 54
Regarding claims 52 and 53, the capture support comprising a solid support, such as beads (McNeil, para [0164], ligand bound beads). It would have been further obvious to have modified the copending application to provide capture support comprising ligand immobilized beads as in McNeil as an obvious matter of applying a known capture support for its art intended purposes in a device intended for extracorporeal removal of a substance in a body fluid sample. In particular, the base system is taught by the copending application. Further it was known (see McNeil) that such systems are capable of using different capture support structures, specifically including ligand immobilized beads for capture and removal of an analyte. One having ordinary skill could have made the modification to provide a bead support as in McNeil and the results would have been predictably the same (and furthermore, as such, one would have a reasonable expectation of success).
Regarding claim 54, McNeil teach filters (plurality of filters), for example at the partitioning chamber (separating sequestering chambers from inlet and outlet) (see also McNeil, claim 24 “plurality of in-line filters”). Also, in referring to the partitioning chamber, this chamber can have plural filters within, see e.g., para [0174], can be membrane cassettes, rolled sheet membranes, etc.). Also, notably, para [0206], McNeil teaches any number of filters, in any combination of modifications or functionalities, can be incorporated at various locations within the device. Filters are taught by McNeil as intended for removing unwanted components, for example. It would have been further obvious to have modified the system as taught by the copending application, with filters within the housing, between the chambers and the inlet/outlet, in order to filter unwanted components from the body fluid sample. One having ordinary skill having a reasonable expectation of success because McNeil teach such devices can have any number of filters at various locations. 

Claim 50 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending 17/824,867 in view of McNeil and Last et al., as applied to claim 49 above, and further in view of Krippner-Heidenreich et al. 
Regarding claims 50 and 51, the copending application in view of McNeil and Last teach a system substantially as claimed (see as cited above). However, the copending application fails to teach TNF that is a single chain TNF (claim 50), further that is comprising at least three TNF monomers or portions thereof (claim 51). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract). 
	It would have been prima facie obvious to have modified the system as taught by the copending and the cited prior art in order to immobilized the single chain TNF of Krippner-Heidenreich et al. as the capture supports because of its increased stability. One having ordinary skill in the art would have a reasonable expectation of success because increased stability would be expected to provide for a better (improved) system/device.

Copending 17/737,341
Claims 42-45, 47, 48, 52 and 53-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-59 of copending Application No. 17/737,341 (reference application) in view of McNeil and Last et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a system for removing a target component from a body fluid of a patient, the system comprising a sequestering chamber, an inlet (see claim 54).
The copending application fails to recite the system comprising a housing with an inlet coupled to the housing for receiving the body fluid, and fails to teach the system comprising a plurality of sequestering chambers, and further fails to recite a plurality of flow control valves coupled between the inlet and each of said chambers, each coupled to a different sequestering chamber. 
McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application (see as cited in detail previously above under 35 U.S.C. 102, recited as a closed system (inside a housing, see discussed above, e.g., para [0050]), the system comprising an inlet for allowing body fluid sample into the system. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry, i.e. able to contact greater volume of sample with capture support(s)). Further McNeil teach providing flow control valves to control the flow of fluid (see as cited previously above).
See as cited previously above, although McNeil is teaching the use of multi-way selector valves, rather than a plurality of different valves, it was well known in the art at the time that microfluidic devices could be plumbed either way (using either type of valve). See for example Last et al., para [0032], regarding valves and direction fluid, one can have a series of fluid valves and/or a single multiway valve (i.e., where a single multiway valve, as in McNeil is, one can instead alternatively used a series of valves).
It would have been prima facie obvious to have provided the system within a housing and with an inlet coupled to the housing, in order to provide a contained system with an inlet coupled to the housing, to provide the sample to the interior for binding, and outlet coupled to the housing, for return of sample (as in McNeil, thereby also addressing claim 45). In particular, it would have been an obvious matter of design choice to have modified the column of the copending application in order to provide it within a housing comprising a coupled inlet, and outlet, as in McNeil; the modification would not particularly change the capabilities of the system, but rather would secure all components together at the interior. 
Further, it would have been prima facie obvious to one having ordinary skill in the art to further provide the system with a plurality of sequestering chambers (rather than just the one column) in order to increase removal of a target analyte and further to allow removal or modification of different target analytes (as in McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil demonstrate such a modification to this type of device is feasible (see McNeil successfully demonstrate the ability to provide in parallel). 
Additionally, it would have been obvious to have modified the copending to provide a control valve at each sequestering chamber (a plurality of valves) in order to control flow of the fluid into the chambers for binding (a desirable action, as included in the teaching of McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil is substantially similar to the copending (a system/product intended for the same purpose).
Additionally, it would have been obvious to have modified the copending to provide a flow control valve at each sequestering chamber (a plurality of valves) in order to control flow of the fluid into the chambers for binding (McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil is substantially similar to the copending (a system/product intended for the same purpose).
Regarding claim 43, see as cited, McNeil teach a number of parallel sequestering chambers (para [0199]), and see at Figure 1, valves 3 and 6 are coupled to the line considered the inlet line. Furthermore, although valve 10 is shown in Figure 1 as between the sequestering chamber and the partitioning chamber, see McNeil at para [0085], McNeil’s embodiments also encompass the absence of a partitioning chamber. Therefore, McNeil’s invention also encompasses valve 10 directly connected to the inlet line. McNeil’s valves provided to control flow of the body fluid from the inlet into the system/chambers.
Regarding claim 44, see the above analysis, said valves independently controllable, when opened allow fluid to flow in the chambers, when closed, preventing flow. 
Regarding claims 47 and 48, see copending claim 54. Considering the combination of the art teaches providing a plurality, it would have been obvious (for the reasons as above with the independent claim and claim 43) to provide a capture support at each component.
Regarding claims 52 and 53, the capture support comprising a solid support, such as beads (McNeil, para [0164], ligand bound beads). It would have been further obvious to have modified the copending application to provide capture support comprising ligand immobilized beads as in McNeil as an obvious matter of applying a known capture support for its art intended purposes in a device intended for extracorporeal removal of a substance in a body fluid sample. In particular, the base system is taught by the copending application. Further it was known (see McNeil) that such systems are capable of using different capture support structures, specifically including ligand immobilized beads for capture and removal of an analyte. One having ordinary skill could have made the modification to provide a bead support as in McNeil and the results would have been predictably the same (and furthermore, as such, one would have a reasonable expectation of success).
Regarding claim 54, McNeil teach filters (plurality of filters), for example at the partitioning chamber (separating sequestering chambers from inlet and outlet) (see also McNeil, claim 24 “plurality of in-line filters”). Also, in referring to the partitioning chamber, this chamber can have plural filters within, see e.g., para [0174], can be membrane cassettes, rolled sheet membranes, etc.). Also, notably, para [0206], McNeil teaches any number of filters, in any combination of modifications or functionalities, can be incorporated at various locations within the device. Filters are taught by McNeil as intended for removing unwanted components, for example. It would have been further obvious to have modified the system as taught by the copending application, with filters within the housing, between the chambers and the inlet/outlet, in order to filter unwanted components from the body fluid sample. One having ordinary skill having a reasonable expectation of success because McNeil teach such devices can have any number of filters at various locations. 

Claim 49 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-59 of copending 17/737,341 in view of McNeil et al. and Last et al., as applied to claim 42 above, and further in view of Josephs et al.
Regarding claims 49 and 50, see copending claim 56-67 recites a target that is a TNF receptor, and recites a capture support comprising an aptamer to the target protein. 
However, the copending application and the cited art fails to teach the capture support comprises a portion of TNF (and as such, fails to teach a system that targets soluble TNF receptor). 
	However, see also Josephs et al., Josephs is another example similarly teaching extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the system of the copending application and McNeil in order to immobilized single chain TNF at the capture support positions of McNeil in order to provide a device capable of and intended for extracorporeal removal of TNF receptors, one motivated to do so as an obvious matter of a simple substitution of one known capture ligand for TNF receptor substituted for another, specifically because both (aptamer as in the copending and the single chain TNF of Josephs) were recognized in the art as suitable at a capture support in this type of a system (see each of the copending and Josephs). One having ordinary skill in the art would have a reasonable expectation of success using a known capture ligand for its art recognized purpose (both recognized for the same intended purpose, one would expect substituting one for the other). 

Claim 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending 17/737,341 in view of McNeil, Last et al. and Josephs, as applied to claim 50 above, and further in view of Krippner-Heidenreich et al. 
Regarding claim 51, the copending application in view of McNeil, Last and Joseph teach a system substantially as claimed (see as cited above). However, the copending application fails to teach TNF comprising at least three TNF monomers or portions thereof (claim 51). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract). 
	It would have been prima facie obvious to have modified the system as taught by the copending application in view of McNeil, Last and Josephs in order to immobilized the single chain TNF of Krippner-Heidenreich et al. as the capture supports because of its increased stability. One having ordinary skill in the art would have a reasonable expectation of success because increased stability would be expected to provide for a better (improved) system/device.

US 11,123,467
Claims 42-45, 47-50, 52 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,123,467 in view of McNeil and Last. 
	US 11,123,467 similarly recite a system for removing a target component from a body fluid sample of a patient, the system comprising a housing, an inlet coupled to the housing and configured to receive the body fluid sample, a sequestering chamber disposed within the housing.
US 11,123,467 fails to recite the system comprising a plurality of sequestering chambers, and further fails to recite a plurality of flow control valves coupled between the inlet and each of said chambers, each connected to a different sequestering chamber. 
McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry). Further McNeil teach providing flow control valves to control the flow of fluid (see as cited previously above).
See as cited previously above, although McNeil is teaching the use of multi-way selector valves, rather than a plurality of different valves, it was well known in the art at the time that microfluidic devices could be plumbed either way (using either type of valve). See for example Last et al., para [0032], regarding valves and direction fluid, one can have a series of fluid valves and/or a single multiway valve (i.e., where a single multiway valve, as in McNeil is, one can instead alternatively used a series of valves).
It would have been prima facie obvious to one having ordinary skill in the art to further provide the system with a plurality of sequestering chambers and a plurality of flow control valves as in McNeil for the reasons as discussed previously above (see detailed analysis above, as the same reasoning also applies presently).
Additionally, it would have been obvious to have modified the copending to provide a flow control valve at each sequestering chamber (a plurality of valves) in order to control flow of the fluid into the chambers for binding (McNeil). One having ordinary skill would have a reasonable expectation of success because McNeil is substantially similar to the copending (a system/product intended for the same purpose).
Regarding claim 43, see as cited, McNeil teach a number of parallel sequestering chambers (para [0199]), and see at Figure 1, valves 3 and 6 are coupled to the line considered the inlet line. Furthermore, although valve 10 is shown in Figure 1 as between the sequestering chamber and the partitioning chamber, see McNeil at para [0085], McNeil’s embodiments also encompass the absence of a partitioning chamber. Therefore, McNeil’s invention also encompasses valve 10 directly connected to the inlet line. McNeil’s valves provided to control flow of the body fluid from the inlet into the system/chambers.
It would have been further obvious to have provided the flow control valves coupled directly to the inlet for the same reasons as discussed previously above (see above, as the same reasoning also applies presently). 
Regarding claim 44, see the above analysis, said valves independently controllable, when opened allow fluid to flow in the chambers, when closed, preventing flow. 
Regarding claim 45, see US 11,123,467 at claim 1.
Regarding claim 47, see US 11,123,467 at claims 1 and 2.
Regarding claims 47 and 48, see US 11,123,467 at claims 1 and 2. Considering the combination of the art teaches providing a plurality, it would have been obvious (for the reasons as above with the independent claim and claim 43) to provide a capture support at each component.
Regarding claims 49 and 50, see c US 11,123,467 at claim 9.
Regarding claims 52 and 53, see US 11,123,467 at claim 10.
Regarding claim 54, see US 11,123,467 at claim 1.

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of US 11,123,467 in view of McNeil et al. and Last et al., as applied to claim 50 above, and further in view of Krippner-Heidenreich et al. 
Regarding claim 51, the copending application in view of McNeil teach a system substantially as claimed (see as cited above). However, the copending application fails to teach at least three TNF monomers or portions thereof (claim 51). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract). 
	It would have been prima facie obvious to have modified the system as taught by McNeil and Josephs in order to immobilized the single chain TNF of Krippner-Heidenreich et al. as the capture supports because of its increased stability. One having ordinary skill in the art would have a reasonable expectation of success because increased stability would be expected to provide for a better (improved) system/device

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding pages 6-8, see as indicated above, the previous objections to the drawings are withdrawn in response to Applicant’s amendments to the drawings.
Similarly, regarding remarks at pages 8-10, see as indicated above the previous objections to the claims, as well as the rejections under 35 U.S.C. 112(a) and 112(b) are withdrawn in response to Applicant’s amendments to the claims.
	Regarding remarks pages 10-12, the previous rejection of claims under 35 U.S.C. 102, as anticipated by Li, is withdrawn in response to amendments to the claims.
	Regarding remarks at pages 12-13, Applicant argues the citation of McNeil, specifically asserting the McNeil relies on a 4-way selector valve to selectively couple a common line of the syringe, therefore making it impossible to connect the syringe simultaneously to more than one of the other four lines at the same time. See further remarks at page 14, referring to the extension of the 4-way selector valve as taught by McNeil (namely, with the 6-way and 8-way valves).
	However, Applicant’s arguments specific to the valve are not persuasive in view of the amended grounds of rejection set forth in detail above in response to the amendments to the claims. Based on the cited prior art, one having ordinary skill would appreciate it would be an obvious matter to substitute one valve configuration (single valves, connecting each chamber) for the other (multi-way valves). The arrangement in which valves are plumbed does not appear to be an unobvious feature of the claimed invention in light of the prior art.
	Regarding the additionally rejected dependent claims, at remarks pages 14-15, Applicant refers to arguments above, as the claims depend from claim 42. For the reasons as indicated above, the arguments specific to claim 42 are not persuasive.
	At remarks page 15-16, regarding the rejections of claims on the grounds of non-statutory double patenting, Applicant refers to the remarks as discussed above (specific to the limitations of claim 42). For the reasons as indicated above, the arguments specific to claim 42 are not persuasive.
	For all of these reasons, Applicant’s remarks are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677